DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of April 12, 2021. The rejections are stated below. Claims 1-17 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	 Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of verifying odometer readings. 
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 10 and 19.
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites computer-implemented method for reducing fraud by remotely verifying odometer mileage of a …comprising: using a … and a tamperproof photo capture algorithm to (a) capture a first image of the … and (b) capture a second … of the vehicle’s identity number (VIN); using an interface of the … to display the first … to a user and receive from the user a manually entered odometer reading viewed in the first …; uploading the first …, the second …, and the manually entered odometer reading from the … to a …; using a recognition algorithm to extract (1) an odometer reading from the first … and (ii) a VIN from the second …; generating a confidence value representing a likelihood of authenticity of the vehicle’s current odometer value by (i) comparing the extracted odometer reading to the manually entered odometer reading, an (ii) analyzing data associated with the first … and the …; and using the uploaded first …, the uploaded second …, the manually entered odometer reading, extracted VIN, and the confidence value to verify the odometer mileage of the …. These limitations (with the exception of italicized limitations) describe an abstract idea of verifying odometer readings and corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions). The claim also recites a vehicle, portable computing device, first image, second image, and remote server which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
3.	This judicial exception is not integrated into a practical application. The additional elements, e.g., Organizing Human Activity (commercial or legal interactions). The claim also recites a vehicle, portable computing device, first image, second image, and remote server are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
4.	 Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, the additional elements; a vehicle, portable computing device, first image, second image, and remote server when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
5.	Claim 2 recites “wherein data associated with the first image includes location and date information generated by the tamperproof photo capture algorithm at the point of capture” which are no more than mere instructions to apply the exception using a generic computer component. 
6.	Claim 3 recites “wherein data associated with the portable computing device includes a unique ID signature of the portable computing device. 4, The method of claim 1, further comprising the step of using the extracted VIN to determine a make, model, and year of the vehicle” which are no more than mere instructions to apply the exception using a generic computer component. 
7.	Claim 4 recites “further comprising the step of using the extracted VIN to determine a make, model, and year of the vehicle” which further defines the abstract idea
8.	Claim 5 recites “wherein the step of verifying the odometer mileage of the vehicle further comprises using at least one of the make, model, and year of the vehicle” which are no more than mere instructions to apply the exception using a generic computer component. 
9.	Claim 6 recites “wherein the step of generating a confidence value further comprising the step of analyzing data associated with a driver of the vehicle” which are no more than mere instructions to apply the exception using a generic computer component. 
10.	Claim 7 recites “wherein the step of generating a confidence value further comprising the step of analyzing the first image to determine an odometer style” which are no more than mere instructions to apply the exception using a generic computer component. 
11.	Claim 8 recites “further comprising the step of pricing an insurance quote based on the confidence value of the vehicle’s odometer value” which are no more than mere instructions to apply the exception using a generic computer component. 
12.	Claim 9 recites “further comprising the step of time sequencing reminder events to monitor the vehicle’s mileage” which are no more than mere instructions to apply the exception using a generic computer component. 
13.	Claim 10 recites “further comprising the steps of: capturing a third image of the vehicle’s odometer at a later point in time than the first image; requesting the user to review the third image and manually enter an odometer reading captured in the third image using the interface of the portable computing device; extracting an odometer reading from the third image using a recognition algorithm; and generating a confidence value representing a likelihood of authenticity of the vehicle’s odometer value at the later point in time by (1) comparing the extracted odometer reading to the manually entered reading associated with the third image, and (1i) comparing the third image to the first image” which are no more than mere instructions to apply the exception using a generic computer component. 
14.	Claim 11 recites “further comprising the step of updating an insurance rate based on the confidence value associated with the third image and the odometer value at the later point in time” which are no more than mere instructions to apply the exception using a generic computer component. 
15.	Claim 12 recites “further comprising the step of updating an insurance rate based on the confidence value associated with the third image and the odometer value at the later point in time” which are no more than mere instructions to apply the exception using a generic computer component. 
16.	Claim 13 recites “wherein the tamper proof photo capture algorithm is stored on the portable computing device and operates at the point of capture” which are no more than mere instructions to apply the exception using a generic computer component. 
17.	Claim 14 recites “wherein the remote server comprises a mileage database and a verification engine” which are no more than mere instructions to apply the exception using a generic computer component. 
18.	Claim 15 recites “wherein the verification engine performs the steps of (i) extracting an odometer reading from the first image and the VIN from the second image using a recognition algorithm; and (ii) generating a confidence value representing a likelihood of authenticity of the vehicle’s current odometer value” which are no more than mere instructions to apply the exception using a generic computer component. 
19.	Claim 16 recites “wherein the verification engine is further configured to run a cascading audit” which are no more than mere instructions to apply the exception using a generic computer component. 
20.	Claim 17 recites “wherein the verification engine is further configured to schedule a reminder at routine intervals to capture subsequent images of the vehicle’s odometer at later points in time” which are no more than mere instructions to apply the exception using a generic computer component. 
Double Patenting
21.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


22.	Claims 1-17 are rejected on the ground of nonstatutory double patenting over claims 1-15 of U. S. Patent No. 10,037,570 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: both of the inventions are directed towards prioritizing data delivery in an electronic trading environment.  For example the in claim 1 of the instant invention discloses “wherein the computing device is configured to receive a subsequent message and determine that the subsequent message contains market data that is associated with a higher priority level".  The aforementioned limitation is patentably equivalent to claim 1 of the 10,037,570 limitation of "receiving by the intermediary device a second message associated with the tradeable object, wherein the second message is received after the time-based event is determined to be satisfied; determining by the intermediary device that the second message comprises market data associated with a high priority level".
	It would have been obvious to a person of ordinary skill in the art to modify the disclosure of the instant invention to obtain invention disclosed in US Patent 8,433,642.  The rationale to modify the disclosure would be a more efficient way to distribute market data in an electronic trading environment.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

23.	Claims 1-17 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U. S. Patent No. 8,433,642 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: both of the inventions are directed towards prioritizing data delivery in an electronic trading environment.  For example the in claim 1 of the instant invention discloses “wherein the computing device is configured to receive a subsequent message and determine that the subsequent message contains market data that is associated with a higher priority level".  The aforementioned limitation is patentably equivalent to claim 1 of the 8,433,642 limitation of "receiving by the intermediary device a second message associated with the tradeable object, wherein the second message is received after the time-based event is determined to be satisfied; determining by the intermediary device that the second message comprises market data associated with a high priority level".
	It would have been obvious to a person of ordinary skill in the art to modify the disclosure of the instant invention to obtain invention disclosed in US Patent 8,433,642.  The rationale to modify the disclosure would be a more efficient way to distribute market data in an electronic trading environment.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

24.	Claims 1-17 are rejected on the ground of nonstatutory double patenting over claims 1-22 of U. S. Patent No. 7,945,508 B2 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: both of the inventions are directed towards prioritizing data delivery in an electronic trading environment.  For example the in claim 1 of the instant invention discloses “wherein the computing device is configured to receive a subsequent message and determine that the subsequent message contains market data that is associated with a higher priority level". The aforementioned limitation is patentably equivalent to claim 1 of the 7,945,508 limitation of "determining at the intermediary device if a second message comprising data associated with a high priority level is received during a time period after the first message is received; when the time period expires and the second message was not received at the intermediary device during the time period, sending from the intermediary device the data associated with the low priority level to the client".
	The distinguishing limitation between the two inventions is that the 7,945,508 features the limitation in claim 1 of "when the time period expires and the second message was not received at the intermediary device during the time period, sending from the intermediary device the data associated with the low priority level.  It would have been obvious to a person of ordinary skill in the art to modify the disclosure of the instant invention to obtain invention disclosed in US Patent 7,945,508.  The rationale to modify the disclosure would be a more efficient way to distribute market data in an electronic trading environment.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

25.	Claims 1-17 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U. S. Patent No. 7,747,513 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: both of the inventions are directed towards prioritizing data delivery in an electronic trading environment.  For example the in claim 1 of the instant invention discloses “wherein the computing device is configured to receive a subsequent message and determine that the subsequent message contains market data that is associated with a higher priority level".  The aforementioned limitation is patentably equivalent to claim 1 of the 7,747,513 limitation of " receiving a subsequent message at the intermediary device; determining at the intermediary device that the subsequent message contains market data that is associated with a higher priority level; and upon receipt of the subsequent message containing market data associated with the higher priority level sending the queued market data associated with the lower priority level together with the market data associated with the higher priority level from the intermediary device to the client. The distinguishing limitation between the two inventions is that the 7,747,513 features the limitation in claim 1 of “when the time period expires and the second message was not received at the intermediary device during the time period, sending from the intermediary device the data associated with the low priority level.  It would have been obvious to a person of ordinary skill in the art to modify the disclosure of the instant invention to obtain invention disclosed in US Patent 7,747,513.  The rationale to modify the disclosure would be a more efficient way to distribute market data in an electronic trading environment.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

Claim Rejections - 35 USC § 103
26.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


27.	Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blumer et al. [US Pub No. 2016/0055386 A1] in view of Brits et al. [US Pub No. 2015/0348033 A1].

28.	Regarding claim 1, Blumer discloses a computer-implemented method for reducing fraud by remotely verifying odometer mileage of a vehicle comprising: 
using a portable computing device and a tamperproof photo capture algorithm to (a) capture a first image of the vehicle’s odometer and (b) capture a second image of the vehicle’s identity number (VIN) (0017-0019, 0025, 0029, 0032, 0039-0040); 
uploading the first image, the second image, (0014); 
 using a recognition algorithm to extract (1) an odometer reading from the first image and (ii) a VIN from the second image (0025);
 generating a confidence value representing a likelihood of authenticity of the vehicle’s current odometer value by (i) comparing the extracted odometer reading to the manually entered odometer reading (0031, 0037), an (ii) analyzing data associated with the first image and the portable computing device (0025, Figure 1  item 121); and 
using an interface of the portable computing device (0024) to display the first image to a user and receive from the user a manually entered odometer reading viewed in the first image (0017-0019, 0025, 0029, 0032, 0039-0040).
Blumer does not disclose however Brits teaches (i) comparing the extracted odometer reading to the manually entered odometer reading (0016).	
Blumer does not disclose however Brits teaches  the manually entered odometer reading from the portable computing device to a remote server (0016).
Blumer does not disclose however Brits teaches using the uploaded first image, the uploaded second image, the manually entered odometer reading, extracted VIN, and the confidence value to verify the odometer mileage of the vehicle (0016).  At the time of filing it would have been obvious to person of ordinary skill in the art to modify the disclosure of Blumer to include teachings of Brits.  The rationale to combine the teachings would be for facilitating a transaction between two parties.

29.	Regarding claim 2, Blumer in view of Brits disclose the method of claim 1,  wherein data associated with the first image includes location and date information generated by the tamperproof photo capture algorithm at the point of capture (0024-0025).

30.	Regarding claim 3, Blumer in view of Brits disclose the method of claim 1,  wherein data associated with the first image includes location and date information generated by the tamperproof photo capture algorithm at the point of capture (0025).

31.	Regarding claim 4, Blumer in view of Brits disclose the method of claim 1, further comprising the step of using the extracted VIN to determine a make, model, and year of the vehicle (Figure 0039).

32.	Regarding claim 5, Blumer in view of Brits disclose the method of claim 4, wherein the step of verifying the odometer mileage of the vehicle further comprises using at least one of the make, model, and year of the vehicle (Figure 0039).

33.	Regarding claim 6, Blumer in view of Brits disclose the method of claim 1, wherein the step of generating a confidence value further comprising the step of analyzing data associated with a driver of the vehicle (0010).

34.	Regarding claim 7, Blumer in view of Brits disclose the method of claim 1, wherein the step of generating a confidence value further comprising the step of analyzing the first image to determine an odometer style (0010, 0025, 0041).

35.	Regarding claim 8, Blumer in view of Brits disclose the method of claim 1, further comprising the step of pricing an insurance quote based on the confidence value of the vehicle’s odometer value (0041).

36.	Regarding claim 9, Blumer in view of Brits disclose the method of claim 1, further comprising the step of time sequencing reminder events to monitor the vehicle’s mileage (0014, 0018).

37.	Regarding claim 10, Blumer in view of Brits disclose the method of claim 1, further comprising the steps of: 
 	capturing a third image of the vehicle’s odometer at a later point in time than the first image (0017-0019, 0025, 0029, 0032, 0039-0040); 
 	requesting the user to review the third image and manually enter an odometer reading captured in the third image using the interface of the portable computing device (0017-0019, 0025, 0029, 0032, 0039-0040);   	]
extracting an odometer reading from the third image using a recognition algorithm; and generating a confidence value representing a likelihood of authenticity of the vehicle’s odometer value at the later point in time by (1) (0017-0019, 0025, 0029, 0032, 0039-0040);
comparing the extracted odometer reading to the manually entered reading associated with the third image, and (1i) comparing the third image to the first image (0017-0019, 0025, 0029, 0032, 0039-0040).

38.	Regarding claim 11, Blumer in view of Brits disclose the method of claim 10, further comprising the step of updating an insurance rate based on the confidence value associated with the third image and the odometer value at the later point in time (0008-0009).

39.	Regarding claim 12, Blumer in view of Brits disclose the method of claim 1, wherein the recognition algorithm is stored on the remote server (0030).

40.	Regarding claim 13, Blumer in view of Brits disclose the method of claim 1, wherein the tamper proof photo capture algorithm is stored on the portable computing device and operates at the point of capture (0025).

41.	Regarding claim 14, Blumer in view of Brits disclose the method of claim 1, wherein the remote server comprises a mileage database and a verification engine (0030).

42.	Regarding claim 15, Blumer in view of Brits disclose the method of claim 14, wherein the verification engine performs the steps of (i) extracting an odometer reading from the first image and the VIN from the second image using a recognition algorithm; and (ii) generating a confidence value representing a likelihood of authenticity of the vehicle’s current odometer value (0017-0019, 0025, 0029, 0032, 0039-0040).

43.	Claims 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blumer et al. [US Pub No. 2016/0055386 A1] in view of Brits et al. [US Pub No. 2015/0348033 A1]  and in further view of Weiner et al. [US Pub No. 2015/0269326 A1].


44.	Regarding claim 16, Blumer does not disclose however Weiner teaches wherein the verification engine is further configured to run a cascading audit (0019, 0026).  At the time of filing it would have been obvious to person of ordinary skill in the art to modify the disclosure of Blumer to include teachings of Weiner.  The rationale to combine the teachings would be in for collecting audits or data from various clinical data input functionalities

45.	Regarding claim 17, Blumer in view of Brits disclose the method of claim 16, wherein the verification engine is further configured to schedule a reminder at routine intervals to capture subsequent images of the vehicle’s odometer at later points in time (0008-0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789. The examiner can normally be reached Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt  can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/


/DANIEL S FELTEN/Primary Examiner, Art Unit 3692